Citation Nr: 1503883	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for bilateral lower extremity numbness, to include as due to an undiagnosed illness or secondary to a gastrointestinal disorder.  

4.  Entitlement to increased initial ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 10, 2009, and as 70 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1990 to April 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, a travel board hearing was held before the undersigned in Boston, Massachusetts.  A transcript of the hearing is associated with the record.

In July 2009, the issues of service connection for a respiratory disorder and bilateral lower extremity numbness and ratings for PTSD were remanded.   These issues were again remanded by the Board in July 2011.  In an April 2013 decision, the Board denied service connection for a respiratory disorder and ratings for PTSD in excess of 30 percent prior to August 10, 2009, and 70 percent therefrom.  (That decision did increase the rating of the Veteran's PTSD to 70 percent from August 10, 2009.)  The April 2013 Board decision again remanded the issue of service connection for numbness of the lower extremities.  In April 2014, the Board found that the issue of service connection for a gastrointestinal disorder was raised by the record and intertwined with the issue of service connection for numbness of the lower extremities.  These matters were remanded at that time for development of the intertwined issue.  

The Veteran appealed the Board's April 2013 denials of service connection for a respiratory disorder and ratings for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision regarding these issues was vacated pursuant to a September 2014 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's April 2013 decision regarding the denial of service connection for a respiratory disorder and ratings for PTSD and remand the matters so that the Board could obtain medical records, including a December 2005 Gulf War Registry examination, clinical hospital records of a September and October 1994 VA hospitalization, and clinical records of treatment at the VA Vet Center.  The Court granted the joint motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the issues of service connection for a respiratory disorder and PTSD ratings, the JMR specifically detailed records that are to be obtained.  These have been listed as: a complete report of the December 2005 VA Gulf War Registry examination,  clinical notes and records from a period of hospitalization at a VA facility in September and October 1994, and all clinical notes and records from the Springfield, MA Vet Center from the time the Veteran began receiving treatment at that facility in 1999.  In conformity with these instructions, these records must be obtained, or it must be certified that they are not available.  

Regarding the intertwined issue of service connection for a gastrointestinal disorder, the Veteran's representative has argued that, given the Veteran's lay testimony and the record, the Veteran meets the minimal criteria for requirement of a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)  In addition, the Veteran has stated that he was in receipt of treatment at the VA Medical Center (VAMC) in July 2014, which records have not been associated with the claims folder.  Under these circumstances, the Board finds that the records should be obtained and an examination accomplished.  

Regarding the issue of service connection for bilateral lower extremity numbness, it is noted that, as pointed out by the Veteran's representative, the instructions of the April 2014 remand were not completely carried out.  As such, additional development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Specifically it was noted that on examination by VA the examiner was to specifically comment on the 1994 separation examination in which the Veteran complained of cramping in the legs for a period of two years.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the AOJ should request copies, for association with the claims folder, of a complete report of the December 2005 VA Gulf War Registry examination, clinical notes and records from a period of hospitalization at the Northampton, MA VA medical facility in September and October 1994, and all clinical notes and records from the Springfield, MA, Vet Center from the time the Veteran began receiving treatment at that facility in 1999.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any gastrointestinal disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any gastrointestinal disorder is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should contact the VA examiner who conducted the May 2013 VA examination so that the examiner may render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's lower extremity numbness is of service onset or otherwise related to service, with specific comments on the Veteran's report of lower extremity cramping at the time of examination for separation from active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

If the May 2013 VA examiner is not available, the Veteran should be scheduled for an examination with a suitably qualified examiner in order to obtain the opinion set forth above.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

